144 N.J. Super. 346 (1976)
365 A.2d 713
STEVLEE FACTORS, INC., A CORPORATION, PLAINTIFF-APPELLANT,
v.
THE STATE OF NEW JERSEY, UNITED STATES FIDELITY AND GUARANTY COMPANY AND RELIANCE INSURANCE COMPANY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued September 28, 1976.
Decided October 8, 1976.
Before Judges MATTHEWS, SEIDMAN and HORN.
Mr. Barnett Berr argued the cause for appellant.
Mr. Richard R. Width argued the cause for respondent United States Fidelity and Guaranty Company (Messrs. Lindabury, McCormick & Estabrook, attorneys).
Mr. Dennis J. Drasco argued the cause for respondent Reliance Insurance Company (Messrs. Lum, Biunno & Tompkins, attorneys).
A statement in lieu of brief was filed on behalf of the State of New Jersey by Mr. Peter D. Pizzuto, Deputy Attorney General (Mr. William F. Hyland, Attorney General, attorney).
PER CURIAM.
We affirm the judgment of the Chancery Division substantially for the reasons expressed by Judge Ciolino in his opinion which is reported at 136 N.J. Super. 461.
It should be emphasized that the surety in each case under the terms of its obligation was only bound to pay those *347 amounts in excess of the contract price which the State was required to pay as a result of Dean's defaults. The retainage held by the State in each instance was part of the contract price.
Affirmed.